SWORN STATEMENT

sUPPLEMEP~IT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY WRITS OF
HABEAS cORPUS FILED 5/19/2015 AND 6/2/2015
PROCEEDINGS IN WR-78,-165-02 cHADRICK B. PATE
ADDING
swoRN sTATEMENT
PURSUANT T0 APPELLATE RULES 52.7 (a)(l) and (2)

TABLE OF CONTENTS

TABLE ()F CONTENTS
COVER SHEET

SUPPLEMENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY WRITS OF
HABEAS CORPUS FILED 5/19/2015 AND 6/2/2015
PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE
ADDlNG
SWORN STATEMENT
PURSUANT TO APPELLATE RULES 52.7 (a)(l) and (2)

INTRODUCTION PAGE 1& 2
SWORN STATEMENT PAGE 3

CERTIFICATE OF SERVICE PAGE 4

RE©EWEI GB\§

©©URT OF GRHVI|NAL APPEALS
.]UN 1 '7 2015

A@@“A©@Si@,©n@vk

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRI'I` NO. WR-78,165-02

SUPPLEMENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY WRITS OF
HABEAS CORPUS FILED 5/19/2015 AND 6/2/2015
PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE
ADDING
SWORN STATEMENT
PURSUANT TO APPELLATE RULES 52.7 (a)(l) and (2)

COVER SHEET

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
WRIT NO. WR-78,165-02

PETITIO¥>NER PRO SE
'>LILMA,.B.ARDLN

P.O. BOX§ 772

AUSTIN, TEXAS 78767
if£"-~M‘r'idl’i’ F‘F'
bardinnemna@yahoo.com

EX PAR'.I`]E FROM CAUSE NO. A-08-5080-4CR
CHADRICK B PATE TDCJ #01563340 THE DISTRICT COURT 36TH JUDICAl
APPLICANT REALTOR DISTRICT ARANSAS COUNTY., TEXAS

VfS.

LANNA‘K. WHATFJ.X TRI.A.L»IUDGE

STATE CB}F TEXAS

DIREC'I`O)R OF TEXAS DEPT.

C"R!‘Ntl'l§lh‘i£ J’US’H’CE`"

SWORN STATEMENT

SUPPLEMENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY WRITS OF
HABEAS CORPUS FILED 5/19/2015 AND 6/2/2015
PROCEEDINGS IN WR-78,-l65-02 CHADRICK B. PATE
-ADDING
SWORN STATEMENT
PURSUANT TO APPELLATE RULES 52.7 (a)(l) and (2)

TO THE H() NORABLE JUDGE OF SAID COURT:

Now Comes, Petitioner Nema Bardin pro se on behalf of Agplicant Chadrick B. Pate and respectfully
submits this 'S\upplement to the previously filed Original and Amended Emergency Writs of Habeas

Corpus flling;s; in WR-78,165-02 Chadrick B. Pate, filed on 5/19/2015 and 6/2/2015.

I'he Sugr_)lem.¢e'nt is brought to add this SWORN STATEMENT pursuant to AQQellate Rules Rule 52.7
(a) Filing by lRelator Required. Relator must file With the petition (l) a certified or sworn copy of

every docum\e:nt that is material to the relator's claim for relief and that was filed in any underlying
1.

proceeding: and (2) a properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no testimony was had. (b)
Supplementati¢on Permitted. After the record is iiled, relator or any party to the proceeding may tile

additional materials for inclusion in the record and (c)(2) Services of Record on All Parties.

Relator and amy _party who files materials for inclusion in the record must at the same time serve on

each party an index listing the materials filed and describing them in suHicient detail to identify them.

('
ba,d’n”‘ma€)/Qhoa afl

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
WRIT NO. WR-78,165-02

PETITIONER PRO SE
NEMA BARDIN

P.O. BOX '772

AUSTIN, TEXAS 78767
512-487-01'97
bardinnem.a@yahoo.com

swoRN sTATEMENT
PURSUANT To APPELLATE RULES 52.7 (a)(i) and (2)

COUNTY of ']I`RAVIS
STATE OF TEXAS

I Nema Bar'din am the Petitioner in the above described proceedings and I swear upon penalty of
perjury that each and every document that has been filed as proof of the claims in these proceedings
whether they are letters, documents, exhibits affidavits or any other paper filed are either an original or
true copy of sulch papers, and that every transcript is authentic and each and every paper was obtained
from the trial c:ourt, The Appellate Record (through Pacer) or the fenner Defense and or former
l:laheas attorneys Ejns.

   

SWORN ANDl ATTESTED TO TO THIS l$TH DAY OF JUNE, 2015.

 

 

""“nn,,'., MARK LEHMAN L\TTRELL v

§". *" ,*§ Notar`y Public, State of Texas
‘.;;; _,i¢_:-` My Commlssion Expires
"';é°’"“. ` SEPTEMBER 20, 2017

--

 

 

 

,`,`i

CERTIFICATE OF SERVICE

SWORN STATEMENT

l do hereby cerrtify that a true original or copy of the above and foregoing SWORN STATEMENT that
is a “Supplem.ent To Previously filed Original Habeas Corpus Proceedings in WR-78,165-02
were mailed re gular mail with the proper postage affixed on 15th day of June 2015 to the following

parties,

Office of the Aransas County District Attomey
301 North Live Oak Street
Rockport, Texas 783 82

Jana K. Whately Trial Judge
P O Box 700
Sinton, Texas 78797

Texas Department of Criminal Justice
TDJC Executive Director Brad Livingston
209 West 14th Street
5th Floor Price Daniel Bldg.

Austin, Texas 78701

512-463-9988

The Texas Court of Criminal Appeals Clerk
201 West 14th Street,
Austin Texas 78701

     

i P titioner

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

SUPPLEBV[ENT TO ORIGINAL AND AMENDED EMERQENCY WRITS OF HABEAS
CORPUS PREVIOUSLY FILED ON 5/19/2015 AND 6/2/2015

M__ASTER INDEX OF ALL MATERIALS FILED IN CAUSE WR-78,165-02

TABLE OF CONTENTS
TABLE OF CONTENTS
_CQ_\_’_EK_S_I_I_E_EI_

SUPPLEl\\/IENT TO ORIGINAL AND AMENDED EMERGENCY WRITS OF HABEAS
CORPUS PREVIOUSLY FILED ON 5/19/2015 AND 6/2/2015

_M__A;!iSTER INDEX OF ALL MATERIALS FILED IN CAUSE wB-78,165-02
EXPLANATION OF SUPPLEMENT PAGE 1

MASTER INDEX PAGE 2 &3

CERTIFICATE OF SERVICE PAGE

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

SUPPLEI‘VIENT TO ORIGINAL AND AMENDED EMERGENCY WRITS OF HABEAS
CORPUS PREVIOUSLY FILED ON 5/19/2015 AND 6/2/2015
_M_ASTER INDEX OF ALL MATERIALS FILED IN CAUSE WR-78,165-02

_QQLE_B_S_H_LE_I

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
WRIT NO. WR-78,165-02

PETITIONER PRO SE
NEMABA_RDIN

P.O. BOX 772

AUSTIN, TEXAS 78767
512-487-01 97
bardinnemia@yahoo.com

EX PART]E FROM CAUSE NO. A-08-5080-4CR
CHADRICFK B PATE TDCJ #01563340 THE DISTRICT COURT 36TH JUDICAL
APPLICANT REALTOR DISTRICT ARANSAS COUNTY, TEXAS

VS..

JANNA K`.. WI~IATELY TRIAL JUDGE

STATE OlF TEXAS

DIRECTOBR OF TEXAS DEPT.
CRIMINA\L JUSTICE

S___UPPLElS/IE__N________________________________________T TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY
HABS EAS CORPUS PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE
adding MASTER INDEX

TO TI~IE~HONORABLE JUDGE OF SAID COURT:'

Now Comes, Petitioner Nema Bardin pro se on behalf of Applicant Chadrick B. Pate and respectfully
submits this supplement to the previously filed Original and Amended Emergency Habeas Corpus
filings in WR.-78,165-02 Chadrick B. Pate.

The supplement is brought to add a MASTER INDEX listing the materials filed and describing them in
suflicient detail to identify them as per Appellate Rule 52.7 (b) Supplementation Permitted. After the

record is filed, relator or any party to the proceeding may file additional materials f`or inclusion in the
record and (c)'(Z) Services of Record on All Parties. Relator and any party who files materials for
inclusion in the record must at the same time serve on each party an index listing the materials filed

and describing them in sufficie4nt detail to identify them.

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

SUPPLEBVIENT TO ORIGINAL AND AMENDED EMERGENCY WRITS OF HABEAS
CORPUS PREVIOUSLY FILED ON 5/19/2015 AND 6/2/201_5_

M_AASTER INDEX OF ALL MATERIALS FILED IN CAUSE WR-78,l65-02

FILED 5/19/2 015
ORIGINAL W’RIT OF HABEAS CORPUS WITH LETTER and 24 EXHIBITS WITH COVER

SHEETS THAT DESCRIBE THE EXHIBTS

FILED 6/2/201'15
(1) AMENDED EMERGENCY WRIT OF HABEAS CORPUS WITH LETTER TO CLERK AND
COVER SHE]ETS OF EXHIBITS DESCRIB!NG THE EXHIBITS PREVIOUSLY FILED IN THE
5/19/2015 PR¢OCEEDINGS.

(2) EMERGENCY MOTION FOR RELIEF REQUEST FOR IMMEDIATE BAIL DECISION AND
IMMEDLATE. RELIEF PURSUANT TO THE UNDERLYING ORIGINAL EMERGENCY WRIT
FOR HABEA;S CORPUS WRIT.

FILED 6/9/20115
(1) EMERGENCY MOTION FOR “LEAVE TO FILE”

(2) SUPPLEMIENT TO PREVIOUSLY FILED ORIGINAL AND AMENDED WRITS OF
HABEAS CO'RPUS PROCEEDINGS FILED ON 5/19/2015 AND 6/2/2015 IN WR-78,l65-02

ADDING PA]lRTIES TO THE PROCEEDINGS

(3)SUPPLEM.'ENT A PROPERLY SIGNED AND DATED CERTIFICATE OF SERVICE IN
2.

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

CERTIFICIATE OF SERVICE

[ do hereby certify that a true copy of the above and foregoing ;

SUPPLEl\»/IENT TO ORIGINAL AND AMENDED EMERGENCY WRITS OF HABEAS
CORPUS PREVIOUSLY FILED ON 5/19/2015 AND 6/2/2015
MASTER INDEX OF ALL MATERIALS FILED IN CAUSE WR-78 165-02

 

was mailed regular mail with the proper postage affixed on this 15th h day of June 2015 to the following
parties,

Ofiice of the Aransas County District Attorney
301 North Live Oak Street
Rockport, Texas 783 82

Jana K. Whately Trial Judge
P 0 Box 700
Sinton, Texas 78797

Texas Department of Criminal Justice
TDJC Executive Director Brad Livingston
209 West 14th Street
5th Floor Price Daniel Bldg.

Austin, Texas 78701

512-463-9988
and
The Texas Criminal Court of Appeals
209 West 14th Street
ustin Texas 78701

W/ /Z¢%:<

MAB_AQQIN PETITIONER

~l.

 

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

SUPPLEl.`/IENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY
HABEAS CORPUS PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE

TABLE OF CONTENTS
TABLE OF CONTENTS
COVER SHEET
SUPPLEl\¢/IENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY

WRITS OF HABEAS CORPUS PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE

adding additional CLAIM/GROUNDS for relief
Claims/Grounds for relief page 1&2
Facts Supporting Claims page 2-7
Conclusion page 7
Prayer page 8
Certificate of Service page 9
List of Exhibits Supplement Cover Sheet
List of Exhibits Supplement

Exhibits # 25 & 26 with cover sheets

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

SUPPLEIMENT TO PREVIOUSLY FILED ORIGINAL and AMENDED ElV[ERGENCY
WRITS OF HABEAS CORPUS PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE

adding additional CLAIM/GROUNDS for relief

COVER SHEET

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
WRIT NO. WR-78,165-02
PETITIONER PRO SE
NEMA BARDIN
P.O. BOX ’772
AUSTIN, TEXAS 78767

z 512-487-01 97
bardinnemla@yahoo.com

.EX RARTJE FRO.M CAUSE N(l.A -1).8-50.80-4(,"1!
CHADRICK B PATE TDCJ #01563340 THE DISTRICT COURT 36TH JUDICAL
APPLICAlNT REALTOR DISTRICT ARANSAS COUNTY, TEXAS

VS..
JANNA K.. WHATELY TRIAL JUDGE
STATE OlF TEXAS
DIRECTOR OF TEXAS DEPT.
CRIMINAL JUSTICE
SUPPLEl\/IENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY
WRITS OF HABEAS CORPUS PROCEEDINGS IN WR-78,-165-02 CHADRICK B. PATE

adding additional CLAIM/GROUNDS for relief

Claim/ Grounds For Relief # 5 of 4 previously filed claims
A. The Trial Court Judge violated Applicant's Due Process Rights and committed Fraud on the Court

by the Court when she did not Acquit Applicant once the Jury found him Guilty of Murder, as alleged

in the Indictrnent.
B. State Prose'cutors and Defense Attomey's violated Applicant's Due Process
rights and committed fraud on the court by the court when they did not move to Acquit the Applicant
on the finding of Guilt by the Jury as alleged in the Indictment.
C. The Tri?_al Court Judge violated Applicant's due process rights, committed fraud on the court

l.

by the court, and tampered with govemment/state document/record when she entered one or more
false statements into the Jury Charge instructions .
D. State Prose686 S.W. 2D 157 (1984_).
by Judge 'I`eague.

The Fort Wortlh Court of Appeals stated the folln\azing in Almanza.vw State 645 S~W~ 2D 885 (\Tex.. Anpr-
Ft. Worth 19835: Although many recent opinions have off`-handedly dismissed the changing of “and” in
the indictment to “or” in the court's charge such approach is dangerous and usually fatal in matters
where aggravation or jurisdiction is involved. In the instant cause of aggravated rape the indictment
joined the allegation of threats of death to the standard form allegation of rape by the word and. In the
court's charge, (however), the aggravation feature was disj oined from rape by the word or. Such
constitutes fundamental error. Messenger v. State. 638 S.W. 2D 883 (Tex. Cr. App. 1982).
CONCLUSION
The Trial ~`Couirt and it's of`ficer's set into play a scheme to convict the Applicant of a Crime that he did
not commit, and as a part of many parts of that scheme , these officer's lied about the Charge stated in
the indictment and even documented and changed the words of “AND” and “Or” to “deceive” the
jurors
Each and .ever‘_y part of the Scheme was designed and calculated to injure the rights of Applicant and
because the sclheme was made of many parts, it should be apparent from the trial court record that
Applicant did not receive a fair and impartial trial.

7.

NOTE TO COURT: Any Exhibits mentioned and not attached to this document were previously filed
in the Original Writs of Habeas Corpus filed on 5/19/2015 and 6/2/2015.

PRAYER

(TI-IIS PRAY.ER INCORPORATES THE PRAYER OF THE PREVIOUSLY FILED ORIGINAL
AND AMENIDED EMERGENCY WRITS OF HABEAS CORPUS FILED RESPECTIBELY ON
5/19/2015 AND 6/2/2015)

Wherefor'e Petitioner Prays that the Court grant Chadrick B. Pate relief from which he is
entitled in thes;es proceeding, that includes an Immediate Emergency Decision, an Order for his
lmmediate Rellease from Incarceration, Order Vacating and Dismissing the Void Judgment,
Sentence, and ¢Conviction, an Order Removing/Expunging the Conviction from all Judicial and
Govemment R_ecords, And an Order that Sanctions the Trial Court and it's Ofiicers of the Court
for the F.r.aud and due process zdala.tinr.cs .` inflicted J,llr\nn.Alt}nlir.ar.tt Chadrick .B P.a.te.. And any
other relief thalt is available to him. ‘

awarst
a yz¢é,'»\/ l
f Mf"°“
.o. 01~713\
going 718 792(’7

511 421 ‘>‘q 7 C
barcli"fw'"“'@)wda‘ am

CERTIFICATE OF SERVICE

l do hereby certify that a true copy of the above and foregoing

SUPP,-LEl\t/IENT TO PREVIOUSLY FILED ORIGINAL and AMENDED EMERGENCY
WRITS OF HABEAS CORPUS PROCEEDINGS IN WR-78 -165-02 CHADRICK B. PATE

 

adding additional CLAIM/GROUNDS for relief
was mailed regular mail with the proper postage afiixed on this 15th h day of June 2015 to the following
parties,

Office of the Aransas County District Attomey
301 North Live Oak Street
Rockport, Texas 783 82

J ana K. Whately Trial Judge
P O Box 700
Sinton, Texas 78797

Texas Departrnent of Criminal Justice
TDJC Executive Director Brad Livingston
209 West 14th Street
5th Floor Price Daniel Bldg.

Austin, Texas 78701

512-463-9988

and
The Texas Criminal Court of Appeals

209 West 14th Street
Austin Texas 78701

BARDIN PETITIONER

 

9.

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

'S'.UPPLEMENT TO PREVIOUSLY FILED AMENDED EXHIBIT LIST
adding Exhibits # 25 and #26 to previously filed exhibits 1-24

EXHIBIT LIST
Cover Sheet

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

SLUPPLEMENT TO PREVIOUSLY FILED AMENDED EXHIBIT LIST
adding Exhibits # 25 and #26 to previously filed exhibits 1-24

Exhibit # 25 Werdict Form

Exhibit # 26 Rteports Record Volume 5 -9

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

COVER SHEET EXHIBIT # 26

IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

WRIT NO. WR-78,165-02

COVER SHEET EXHIBIT # 25

Charge Jury p.` 13

» anna 4= §§

‘C`ause`!i‘lo. A-‘Uis-'J‘ifb“i>-"Z-‘C,’R
IHE~SI.!BIEQF IE.XAS § IN THEDISTRICT COURT OF
§ ARANSAS COUNTY, TEXAS

CHADRICK B. PATE § 36TH JUDICIAL DISTRICT

VERDI FORMS
QM@§IH,
the Jurv, find the Defendant, CHADRICK B. PATE, GUILTY of

MURDEW"lR, as alleged' m the indictment

 

PRESIDING JUROR
. c
93 “z a“§§§° 15

o/

W'ez, the Jury, find the Defendant, CHADRICK B. PATE, NOT GUILTY of
MURDER.

 

PRESIDrNG IURoR

If jyou find the Defendant not guilty of Murder as alleged in Count One,
then proceed to Count 'I`wo._

4 ha
ran
6 /
/C::N§?7
21 Tel: 361~882~4378 ' -
Fax: 361-882-3635
22 SBN: 07958500

23 On the 9th day of February, 2009, the following
proceedings came On for trial in the above-entitled and
24 numbered cause in Said Court, HONORABLE JANNA K. WHATLEY,
Judge Presiding, held in Rockport, Aransas County, Tean:
25 Proceedings were reported by machine Shorthand.

 

 

 

 

is

 

1 court reporter to read back a record.

2 not like television.

3 All right.

4 instructions?

5 MS. CABLE:
6 THE COURT:
7 All right.

8 de£endantswsepan&wely?
9 what do y"ail think?

10 MS.

CABLE:

Anything else, guys?

No, Your Honor1
All right. Very good.

AreWMeMgQLMBH

 

ls that how you want to

You want me to read it

11 just read it once and have them enter their ~-

12 THE COURT:

Y'all have any objection to just

13 reading it once and led the individual pleas --

14 MR. GILMORE:

15 that, Judge --

Other

nytttua

do it or

You want to do it together?

t,‘\l L’C,% ’{`JI

I don't have any objection to

16 THE COURT: They are identical indictments;
17 is that correct?

18 MR. GILMORE: They are

19 MR. TURPIN; No objectiem

20 THE COURT: All right. Gentlemen, if y'all

21 will please stand

22 out loud.

23 (Defendants complied.)

24 MS.

25 of the state of
l_

while the State reads the charges to you

CABLE: In the name and by the authorit

Texas, Count One, comes now the grand

It's not -- again,‘

l

 

10
11
12
13
14
15
16
17
18

19

 

 

day of January A.D. 2008, anterior to the

jurors for the county of Aransas, State aforesaid, duly
selected, organized, impaneled and sworn as such at the
April term, A.D. QDD£r of the 36¢& dudicial District Court
in and for said county, a quorum thereof being present,
upon their oaths present in and to said Court that Michael
Jason Underwood, Christqpher Jbseph Hall, Anthony Lee Ray,
Chadrick B. Pate and Kevin Ray Tanton, adu@m@aa£oneaand
Q::::::::U .»j
on or about the 4th day of January A.D. 2008 an
to the presentment of this indictment, in the
county and state aforesaid did, then and there,
intentionally or knowingly cause the death of an
ibrijvjdyej ~~ namefy/ Aaron Watson -- by shooting the sai
Aaron Watson with a firearm.

`Count Two; and the grand jurors aforesaid
upon their aatns aforesaid do further present in and to
said Court that Michael Jason Underwood, Christopher
Joseph Hall, Anthony Lee Ray, Chadrick B. Pate and Kevin
kay lawton, acting alone and together, on or about the 4th

resentment of

'ZJ

this indictment, in the county and state aforesaid did,
them‘and’there, intentionally, knowingly, or recklessly
cause serious bodily injury to Aaron Watson by shooting
the said Aaron Watson with a handgun, the same being a
firearm.

And the defendants did, then and there,

, .-~."

 

1 commit said offense with the intent to establish,

2 maintain, or participate in a combination or in the

3 profits of`a combination who collaborated in carrying on

4 said criminal activity.

Against the peace and dignity of the State,

6 signed by the foreman of the grand jurya

THE COURT: All right. Mr. Hall¢ how dd von

`

8 plead to the allegations contained in Count One of the-

9 State's indictment?

10

11

12

13

14

DEFENDANT HALL: Not quilty.

THE COURT: And as to Count Two?
DEFENDANT HALL: Not guilty, also.
THE COURT: Thank ydu_

Mr. Pate, how do you plead as to the

15 allegations contained in Count One of the State's

16_indictment?
17
18
19
20
2d

22|gotng tn a

DEFENDANT PATE: d£'m not guil;g.

m@m¢,w;,er:,wawamiss/wa..m'§Mus;';/m€$vf

THE COuRT: And Count Two.

DEEENBAMT ELHE: l'm not gui§§y.

raw k

 

THE COURT: All right. Thank you.

And, ladies and gentlemen, the reason I'm l

certain order, l'nlgoing to go in the order

23 that the State has named the defendants in the indictment.

24 Mr. Hall's name was named first and Mr. Pate's name was

25Ljamed second. There"s no method to my madness. I've got-

 

 

ll

 

1 thing that guy did a minute ago." We don't do that.

2 Neither party may do that during the case. And the

3 lawyers -- the witnesses can't talk to anybody but the

4 lawyers involved in the case. And so that's what that was
5 just now.

6 All right. Mr. Rodriguez; State wish to

7 make an openinq?

 

8 MR. RODRIGUEZ: Yes, Your Honor.
9' THE COURT: All right.
10 MB" RDDRIGHEZ; May.tt please the CQ
11 Coumsel.
12 BY.MR. RODRIGUEZ:
and ge').*:.liem\e'n.. Mia. Ca‘:> e just

 
 
  
 

§ ....
"`""’"" *~w.\\» ,xz§ wa lumny

 

that indictment serves a good

,~m`ai§§§sasehnw“¢ *'@F law ““~\'\’">-»‘~“ §§

 

 

 

Mtells you about the elements of

,_\'. d¢_.g¢*‘>+~zwrm*'*»*“f'@a _. .

  

 

it also lets you know
§§ MZ¥-